Not For Publication in West's Federal Reporter

            United States Court of Appeals
                          For the First Circuit

No. 11-2334

                 ÁNGEL L. ALEJANDRO-MARTÍNEZ, ET AL.,

                         Plaintiffs, Appellants,

                                       v.

        ENG. JOSÉ F. ORTIZ-VÁZQUEZ, in his personal capacity and
        as Director of Puerto Rico Aqueduct and Sewer Authority;
             CONJUGAL PARTNERSHIP ORTIZ-DOE; COMPAÑÍA DE AGUAS
          DE PUERTO RICO, INC.; CORPORACIÓN DEL FONDO DEL SEGURO
     DEL ESTADO; INSURANCE COMPANIES ABC; INSURANCE COMPANIES XYZ;
             JANE DOE; JANE POE; JANE ROE; JOHN DOE; MARY DOE;
      ONDEO DE PUERTO RICO INC.; DRA. IRIS OTERO, in her personal
       capacity and as the Medical Director of the CFSE; CONJUGAL
         PARTNERSHIP DOE-OTERO; ENG. PABLO REYES-BONILLA, in his
       personal capacity and as HOSOs Director Engineer; CONJUGAL
    PARTNERSHIP REYES-POE; DR. ÁNGEL ROMÁN-FRANCO, in his personal
       capacity and as an employee of CFSE; CONJUGAL PARTNERSHIP
       ROMÁN-DOE; EUFEMIO TOUCET, in his personal capacity and as
       Sub-Director of Puerto Rico Aqueduct and Sewer Authority;
                      CONJUGAL PARTNERSHIP TOUCET-ROE;
                 PUERTO RICO AQUEDUCT AND SEWER AUTHORITY,

                          Defendants, Appellees.


             APPEAL FROM THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF PUERTO RICO
          [Hon. Carmen Consuelo Cerezo, U.S. District Judge]


                                Before
                         Lynch, Chief Judge,
                      Torruella, Circuit Judge,
                 and DiClerico, Jr.,* District Judge.




*
     Of the District of New Hampshire, sitting by designation.
          Nicolás Nogueras-Cartagena and Nogueras Law & Associates,
on brief for appellants.
          Marta L. Rivera-Ruiz, James W. McCartney, and Cancio,
Nadal, Rivera & Díaz, P.S.C., on brief for appellees Puerto Rico
Aqueduct and Sewage Authority, José F. Ortiz-Vázquez, Eng. Pablo
Reyes-Bonilla, and Eufemio Toucet.
          Carlos José Onetti-Irizarry and Carlos José Onetti
Irizarry Law Offices, on brief for appellee Compañía de Aguas de
Puerto Rico, Inc.
          Ángel E. Rotger-Sabat and Maymí, Rivera & Rotger, P.S.C.,
on brief for appellees Corporación del Fondo del Seguro del Estado
and Dra. Iris Otero.
          Eric Pérez-Ochoa, Katarina Stipec-Rubio and Adsuar Muñiz
Goyco Seda & Pérez-Ochoa, P.S.C., on brief for appellee Ondeo de
Puerto Rico, Inc.
          Luis R. Ramos-Cartagena and González Castañer & Morales
Cordero, CSP, on brief for appellee Dr. Ángel Román-Franco.




                        December 10, 2012




                               -2-
            Per Curiam. As we too often have to reiterate, litigants

in this Circuit should not seriously expect to obtain a remedy

without doing the necessary leg work first.               See, e.g., Rodríguez-

Machado v.       Shinseki,   No.   12-1430,      2012    WL 5871052     (1st      Cir.

Nov. 21, 2012); see also United States v. Zannino, 895 F.2d 1, 17

(1st Cir. 1990)("It is not enough to mention a possible argument in

the most skeletal way, leaving the court to do counsel's work,

create    the    ossature    for   the   argument,      and    put   flesh   on   its

bones.").       In this case, that warning has unfortunately fallen on

deaf ears.

            Appellants come before us charging the district court

with error in dismissing their complaint for failure to state a

claim.1         They,   however,    rest       their    case   entirely      on   two

perfunctory, undeveloped, and unsupported arguments:

                    The facts presented in the complaint
            and restated in many of the Motions by
            plaintiffs,     far   from    being    rambling
            allegations, as they were describe [sic] by
            the District Court in their [sic] Statement of
            Reasons, the facts alleged in the complaint
            bring forward more than just a plausible case.
            They bestow upon the court a detailed
            description of the conspiracy to promote a
            pattern of racketeering, and as proof of the
            factual    matter   alleged,    presented   the
            testimony of Mr. Cora, who was not only
            present during the meetings in which the


1
  Appellants' complaint raised claims under 42 U.S.C. § 1983;                     the
Federal Medical Leave Act, 29 U.S.C. §§ 2601 et seq.; and                         the
Racketeer Influenced and Corrupt Organizations Act (RICO),                         18
U.S.C. §§ 1961-1969. Appellants' brief only challenges                            the
dismissal of the RICO claims.

                                         -3-
          conspiracy was concocted, but who was also
          pressured into supervising the conspiracy and
          working   as  a liaison    between  the   Co-
          defendant[s] . . . .

                                ****

                 Even though the present claim allege
          [sic] a violation of the RICO Act, which would
          require some sort of factual allegation
          regarding concerted actions between the co-
          defendants, it does not mean that the
          promoting party has to prove without any
          reasonable doubt that the existence of a plan,
          once again it's a matter of alleging a
          plausible case.

Appellants' Br. at 17-18, 21.

          In other words, nowhere in their 22-page submission do

Appellants provide an specific and articulated argument as to how

or where the district court went wrong -- the brief neither

mentions a single factual allegation improperly disregarded or a

single inference improperly made.      Worse yet, the brief fails to

(1) address any of the grounds upon which the district court

dismissed the case; and (2) advance any case law that supports

Appellants' RICO claims.

          For the foregoing reasons, we are in no position to

entertain this appeal and hereby dismiss it with prejudice. See In

re Simply Media, Inc., 566 F.3d 234, 236 (1st Cir. 2009).

          Additionally, Appellants' counsel is ordered to show

cause by written response within the next fourteen (14) days as to

why the court should not order payment by him of attorney's fees

and double costs for needlessly consuming the time of the court and

                                -4-
opposing counsel.   See In re Simply Media, 566 F.3d at 236; see

also Fed. R. App. P. 38; 1st Cir. R. 38.

          So Ordered.




                               -5-